By the Court,

Marcy, J.
Under the statute giving treble the value of timber carried off of land, 1 R. L. 525, § 29, it was held that the plaintiff was entitled to treble costs as well as to treble damages. 14 Johns. R. 328. By the revised statutes, however, it is declared that whenever by the provisions of any statute a plaintiff shall be entitled to recover double or treble the damages assessed by a jury, if such damages so doubled or trebled, as the case may be, entitle him to recover costs, he shall recover single costs only, except in cases specially provided for by law. 2 R. S. 616, § 23. The right of the plaintiff to costs must be governed by the provisions of the revised statutes, which in a case like the present give single costs only. The saving, in the repealing act of 1828, 2 R. S. 779, § 5, of rights accrued or established, does not entitle the plaintiff to treble costs, as his right to costs did not accrue until after those statutes had gone into operation.
The damages, therefore, must be trebled, but the plaintiff is entitled to only single costs.